Citation Nr: 1022087	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right hand.  

2.  Entitlement to service connection for residuals of a 
fracture of the left hand.  

3.  Entitlement to service connection for residuals of a 
fracture of the right foot.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1982 and from June 1989 to June 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

The Veteran was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal stems from a February 2003 rating decision in 
which the AOJ denied the claims of entitlement to service 
connection for PTSD, a right foot fracture, and a fracture of 
the right hand and of the left hand.  To the extent that an 
October 2008 AOJ Memorandum notes that a new claim was filed 
in 2006, the Board notes that the record reflects that a 
notice of disagreement with the February 2003 rating decision 
was filed in March 2003, a statement of the case was issued 
in February 2004, and the appeal was perfected with the 
filing of a VA Form 9 in February 2004.  

The Veteran had two periods of active service.  The Veteran 
asserts that during the second period of service, he injured 
his right foot in approximately 1989 at Fort Leonard Wood, 
Missouri, and injured his right and left hand during service 
in Germany in approximately 1990.  A September 2008 deferred 
rating decision notes that the Veteran alleged that he 
sustained a fractured right foot during physical training 
during Advanced Individual Training (AIT) in 1989 at Fort 
Leonard Wood, and that his hands were injured when an engine 
dropped on them in 1991 or 1993, which required surgery to 
reconstruct the bones in his hand.  In addition, the Veteran 
asserts that he has PTSD as a result of in-service stressors 
during service in the Persian Gulf War, to include as a 
result of combat or combat exposure.  

Service personnel records reflect that the Veteran was 
stationed at Fort Leonard Wood for AIT in 1989.  At the 
hearing, the Veteran testified that following the in-service 
hand injury, a surgeon placed a pin in his left hand, and 
that he was in a cast up to his elbow for about eight weeks 
and on convalescence leave.  He stated that almost 
immediately after separation, he had relevant treatment at a 
VA clinic in Germany, noting a visible scar from the injury.  
A January 2009 VA treatment record notes a right hand open 
reduction internal fixation (ORIF) "(1980)-GA."  The Board 
notes that neither the service treatment records nor the 
relevant VA clinic records from a VA facility in Germany have 
been associated with the claims file.  In addition, at the 
hearing, the Veteran stated that he was undergoing current 
treatment for his hands and right foot at an identified VA 
facility.  Recent relevant VA treatment records must be 
associated with the claims file.  

In an April 2004 response to a Personnel Information Exchange 
System (PIES) request, it was stated that a determination as 
to whether the Veteran had service in the Southwest Asia was 
unable to be made.  In that regard, the Board notes that the 
Veteran's service personnel records reflect that his awards 
and decorations include a Southwest Asia Service Medal, and 
also reflect service in Germany and Korea, with notation of 
"C Co 79th Eng, Germany," and B CO 94th EN BN WILDFLECKEN 
GE."  The Board notes that a May 2002 VA treatment record 
reflects a history of service in Saudi Arabia during the Gulf 
War in 1990, as well as service in Bosnia, Somalia, and 
Panama.  In addition, his DD Form 214 reflects that his 
military occupational specialty (MOS) was construction 
equipment repair.  At the hearing, his MOS was noted to be 
consistent with mechanic and the Veteran related that his 
unit was the 130th Combat Battalion during service in the 
Persian Gulf.

The Board notes that the February 2003 rating decision 
reflects the AOJ's determination that the Veteran did not 
engage in combat with the enemy.  A Veteran whose record does 
not substantiate that he directly participated in combat may 
still service-connect his claim for PTSD if his claimed in-
service stressor is supported by adequate corroboration, and 
not just his own lay testimony of the occurrence of the 
stressful event.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994).  Corroboration of a 
claimed in-service stressor does not require, "that there be 
corroboration of every detail, including the veteran's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The Court held that 
the fact that a veteran was stationed with a unit that 
sustained attacks strongly suggests that the veteran was, in 
fact, exposed to these attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002). 

The Board notes that an August 2002 record references a 
history of service in the Persian Gulf War and that he had 
come under fire and witnessed the death of his friends, as 
well as those of the enemy.  In a September 2002 letter, the 
Veteran asserted in-service stressors to include having been 
"wounded" in March 1991, and of a friend having been killed 
during service.  An October 2002 VA record reflects a history 
of service in the Persian Gulf War and complaints of having 
experienced multiple traumatic incidents, including having 
been in fear for his life daily due to perceived incompetence 
of his company commander who put his unit in jeopardy, 
receiving small arms fire repeatedly, witnessing the stabbing 
of a soldier in a Kurd camp, and recalling sights of dead, 
burned bodies and the smell of blood.  

In March 2003, the Veteran stated that in 1990, while 
attached to the 94th Combat Engineers, his unit was deployed 
to Northern Iraq and tasked to secure a site against 
resistance from the enemy and tasked with clearing land 
mines.  He noted that he could still recall the smell and/or 
sight of body parts of soldiers that had been burned and/or 
shot.  In the February 2004 VA Form 9, the Veteran alleged 
in-service stressors to include having taken on fire from the 
Republican Guard while trying to clear roads in an identified 
location in Iraq, having been exposed to small arms fire on a 
daily basis and of having had to build iron walls around the 
equipment for protection.  He added that he would never 
forget the smell of burned and charred bodies.  In 
correspondence received in November 2006, the Veteran 
asserted that he was wounded during service in Desert Storm, 
and a November 2008 record notes a history of PTSD, "(sniper 
in military-gulf war/purple heart per his report/NSC)."  

In an October 2008 Memorandum, the AOJ noted that an internet 
search revealed a command history for the 130th Engineer 
Battalion showing the unit was deployed to Southern Turkey 
and Northern Iraq in support of Operation Provide Comfort for 
humanitarian support, and that there was no evidence of 
combat operations or that either C CO 79th Eng or B CO 94th EN 
BN were deployed in support of Operation Desert Storm.  The 
AOJ determined that not enough specific information had been 
provided in order to make an attempt to corroborate any of 
the alleged in-service stressors.  

In addition, the Board notes that the service treatment 
records from the second period of service have not been 
associated with the claims file, and a September 2008 
Memorandum reflects the AOJ's Formal Finding of 
Unavailability of Records.  In that regard, the Board notes 
that in response to an August 2002 RO request, the VA Records 
Management Center (RMC) stated that the service treatment 
records had been transferred to the RO on August 15, 2002.  
In June 2003, the RO noted that the records from RMC had not 
been received.  In a September 2008 letter, it was noted that 
based on the Veteran's dates of service with the Army 
National Guard, his records should be with the VA RMC.  

In addition, in a September 2002 response to a PIES request 
for the Veteran's service treatment records, it was noted 
that the service treatment records were not located.  In 
response to a September 2003 PIES request, it was noted that 
the record needed to respond to the request had been charged 
out to the Bureau of Navy Personnel (BuPers) on January 16, 
2003 and had not yet been returned.  A September 2005 letter 
from the Department of the Army notes that the Veteran's 
file, to include the DA Form 200 that would have identified 
the location to which his records would have been transferred 
following separation from the second period of service, had 
been destroyed.  It was noted that his DD Form 214 reflected 
separation pay and thus, the records may have been 
transferred to a Reserve unit.  A September 2008 deferred 
rating decision notes a response from the Adjutant General 
reflected that the Veteran was shortly dismissed from the 
Guard due to his failure to report on August 31, 1996 and 
that no treatment records were available.  A NGB Form 22 
notes that the Veteran was an in-service recruit who failed 
to report and that the NGB Form 55a and discharge orders had 
been mailed to the Veteran's last known address.  

In light of the evidence in this case, to include the alleged 
stressors of having come under attack and having seen dead 
bodies during service, the AOJ should attempt to obtain unit 
histories and the like from alternate sources such as the 
U.S. Army and Joint Service Records Research Center (JSRRC) 
in an attempt to corroborate the claimed stressor(s).  

In addition, the record reflects numerous complaints and 
findings of a psychiatric nature.  Inpatient records, dated 
in July 2002, note an extensive history of depression and 
suicidal ideation, and the plan was noted to be treatment for 
depression and psychosis or alcoholic hallucinosis, and the 
diagnoses included PTSD, alcohol abuse continuous, and mood 
disorder due to substance abuse.  An emergency room record, 
dated in July 2002, notes that the Veteran had been 
discharged from a VA facility earlier that day in association 
with psychiatric complaints, and it was noted that the 
Veteran related that the psychiatric complaints were due to 
PTSD from Saudi Arabia.  A transfer form reflects a diagnosis 
of acute adjustment disorder.  

In an August 2002 record it was noted that at times, "he 
sees some things that are not there," and that the Veteran's 
wife stated that the Veteran appeared delusional at times, 
and to be responding to auditory and visual stimuli, even 
when not intoxicated.  An October 2002 VA record notes a 
history of traumatic incidents during service in the Persian 
Gulf War and the assessments were chronic PTSD and major 
depressive disorder.  A December 2003 Persian Gulf War 
examination report reflects an assessment of PTSD, and in a 
February 2004 VA letter, the psychologist stated that the 
Veteran was diagnosed with PTSD and major depressive 
disorder, with symptoms to include combat-related nightmares, 
and had participated in a psychotherapy program from October 
2002 to May 2003.  On VA general examination in February 
2004, the relevant diagnosis entered was PTSD not related to 
Gulf War.  A March 2007 record reflects diagnoses to include 
alcohol-induced mood disorder and mild dementia, and a 
December 2008 VA record reflects assessments of depressive 
disorder, not otherwise specified, and PTSD, per history.  A 
November 2008 record notes a history of PTSD and the 
assessment was insomnia due to medical conditions and PTSD 
history.  

In light of the evidence in this case, the Board finds that 
further development is necessary in order to make a 
determination in regard to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain unit 
histories from the JSRRC in an attempt to 
corroborate the claimed stressor(s).  The 
JSRRC should be provided a copy of any 
information obtained from the Veteran 
concerning the specific details of his 
alleged stressors.  Follow up on any 
additional action suggested by the JSRRC, 
and/or any other viable alternate sources, 
such as the Office of the Surgeon General, 
should be accomplished.  

2.  The AOJ should provide the Veteran 
with a National Archives Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data and request that 
he complete and return the Form.  

3.  The AOJ should attempt to obtain VA 
records from the clinic in Germany, and 
obtain recent relevant VA treatment 
records from the VA facility identified at 
the hearing.  All efforts in that regard 
should be documented in the claims file 
and all records obtained should be 
associated with the claims file.  

4.  If injuries to the Veteran's hands or 
right foot are shown by the service 
records, the RO/AMC should schedule the 
Veteran for an examination to determine 
the diagnosis and etiology of any hand or 
foot disabilities.  The entire claims 
folder must be provided to the examiner 
and if any disability of the right hand, 
left hand, or right foot is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (i.e. 50% probability or more) that 
the right hand, left hand, or right foot 
disability was caused by service or is 
otherwise related to service.  A complete 
rationale should be provided for any 
opinion offered.

5.  After the above has been accomplished, 
the RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine 
the nature and etiology of any identified 
acquired psychiatric disorder, to include 
PTSD.  The examiner should be instructed 
not to evaluate for PTSD if there have 
been no stressors verified.  Without a 
stressor, only non-PTSD psychiatric 
disabilities should be considered.  The 
claims file should be made available for 
review and the examiner's attention should 
be directed to this remand.  All necessary 
tests should be accomplished. The examiner 
should express an opinion in terms of 
whether it is at least as likely as not 
(meaning likelihood of at least 50%) that 
any identified psychiatric disorder, to 
include PTSD, is related to service.  If a 
diagnosis of PTSD is made, the examiner 
should identify the in-service stressor 
upon which the diagnosis is based.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

6.  In light of the above, the claims 
should be readudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




